Citation Nr: 9905475	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-09 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to May 
1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's original claims on appeal included claims for 
service connection for sleepiness and memory loss.  However, 
at the veteran's personal hearing in July 1997, the veteran's 
service representative indicated that the issues of service 
connection for sleepiness and memory loss were being dropped 
from the veteran's appeal (transcript (T.) at p. 9).  A 
substantive appeal may be withdrawn in writing at anytime 
prior to promulgation of a decision by the Board.  38 C.F.R. 
§ 20.204 (1998).  In this case, the veteran did not submit a 
written request to withdraw his appeal, but, rather, the 
transcript of the July 1997 hearing shows that he 
acknowledged at the hearing that he was no longer pursuing 
the issues of entitlement to service connection for 
sleepiness and memory loss.  The United States Court of 
Veterans Appeals (Court) has addressed the similar question 
of whether the requirement that a notice of disagreement be 
in writing is met by testimony at a personal hearing which is 
later transcribed and associated with the claims file.  In 
Tomlin v. Brown, 5 Vet. App. 355 (1993), the Court found that 
oral statements at a personal hearing which were later 
transcribed met the requirement that a notice of disagreement 
be "in writing."  Therefore, the Board finds that the 
veteran has withdrawn his appeal with respect to the issues 
of entitlement to service connection for sleepiness and 
memory loss.  Thus, the Board will not consider these issues 
because they are no longer in appellate status. 

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for sleep apnea, the Board observes that in the 
supplemental statement of the case, issued in January 1998, 
the regional office (RO) framed the issue on appeal as 
service connection for sleep apnea and proceeded to 
adjudicate this claim on the merits.  As was noted in the 
supplemental statement of the case, service connection for 
sleep apnea had been previously denied by a rating decision 
in December 1994 which had not been appealed.  Thus, although 
not specifically acknowledged by the RO, the issue before the 
RO at the time of the January 1998 was whether new and 
material evidence had been submitted to reopen the claim for 
service connection for sleep apnea.  Since the Board is 
required to address the question of new and material evidence 
regardless of the RO's action under Barnett v. Brown, 83 F.3d 
1380 (Fed.Cir. 1996), the Board has characterized and 
addressed the issue on appeal as whether new and material 
evidence has been submitted to reopen a claim for service 
connection for sleep apnea.

In addition, as will be shown more fully below, the Board 
finds that new and material evidence has been submitted to 
reopen the claim for service connection for sleep apnea.  
However, the Board notes that additional medical development 
is now necessary as to this issue, and that this will be 
addressed in the Remand portion of this decision.  Do to the 
possible impact of this development on the remaining issues 
on appeal, appellate consideration of the issues of service 
connection for hypertension and a seizure disorder will be 
deferred until the requested development is completed.


FINDINGS OF FACT

1.  A claim for service connection for sleep apnea was denied 
by a December 1994 rating decision which was not appealed.

2.  The evidence submitted since the December 1994 rating 
decision pertinent to the claim for service connection for 
sleep apnea bears directly and substantially on the specific 
matter under consideration, is neither cumulative nor 
redundant, and is, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1994 rating decision which denied service 
connection for sleep apnea is final.  38 U.S.C. § 4005(c) 
(1988); 38 C.F.R. § 20.1103 (1994).

2.  New and material evidence has been submitted since the 
December 1994 rating decision, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1998); 
§ 38 C.F.R. §§ 3.104, 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the Court 
held that "in order to reopen a previously and finally 
disallowed claim . . . there must be 'new and material 
evidence presented or secured' . . . since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

At the time of the December 1994 rating decision which was 
the last rating decision to deny service connection for sleep 
apnea and provide notice to the veteran of his appellate 
rights on appeal, the veteran was advised that service, 
private and VA medical records had been reviewed.  Service 
medical records were found to reflect that the veteran was 
treated for a compound fracture of the left angle of the 
mandible with minimal displacement and that there was no 
evidence of treatment for sleep apnea either before or after 
the veteran sustained the fractured jaw.  The RO also noted a 
September 1993 private medical report that indicated that the 
veteran had a somewhat smaller jaw which was slightly 
recessed posteriorly as a result of a complicated fracture of 
the mandibula with subsequent reconstructive surgery in Korea 
in 1967.  It was the opinion of the physician that this minor 
anatomical modification could also be contributing to 
narrowing of the veteran's upper airway during sleep although 
the degree of contribution might or might not be significant.

The RO denied service connection for sleep apnea as it was 
not incurred in service nor was it shown that it was 
proximately due to or the result of a service-connected 
fracture of the jaw.  The RO further determined that the 
equivocal or speculative doctor's statement that the minor 
anatomical modification could also be contributing to 
narrowing of the veteran's upper airway during sleep did not 
establish that there was a causal relationship between the 
claimed disability and the service-connected fractured jaw.  
Thereafter, the veteran did not file a timely appeal of this 
decision, and the decision became final.

Since the December 1994 rating decision, additional pertinent 
evidence has been received as to this issue which consists of 
a additional private medical records from the University of 
Utah Sleep Disorders Center from May 1995, a VA medical 
statement from Dr. L., dated in December 1995, VA medical 
examinations from March 1996, personal hearing testimony from 
July 1997, and Social Security Administration (SSA) records 
which include private treatment records from I. Memorial 
Hospital for the period of December 1995 to June 1996, 
February and March 1995 lay witness statements, and a private 
medical report from Dr. K., dated in May 1996.  Although an 
excerpt from a medical textbook was apparently considered by 
the RO in a subsequent rating decision in April 1996, the 
Board could not locate this excerpt within the claims folder.  
In the remand that follows this decision, the Board has 
requested that the referenced text be located and associated 
with the claims folder.

Lay witness statements from February and March 1995 were 
included within the SSA records and reflect the concern of 
certain employers that the veteran's sleep apnea posed a 
safety risk to the veteran and others, and that a former 
instructor recalled that the veteran had fallen asleep during 
his class on many occasions in 1991.

May 1995 medical records from the University of Utah Sleep 
Disorders Center reflect that the veteran received further 
polysomnographic evaluation for sleep apnea because of 
persistent complaints.  In the summary of the results from 
this evaluation, it was noted that significantly higher 
continuous positive airway pressure (CPAP) level was required 
to treat the veteran's obstructive sleep apnea and that 
although the exact reason was not known, the examiner 
commented that a 17 pound weight gain, possible change in 
nasal airway patency, increased age and living at a higher 
altitude could in part be responsible.

A December 1995 VA medical statement reflects that the 
veteran had a history of obstructive sleep apnea which was 
diagnosed in 1993.  It was further indicated that the 
etiology of his hypertension was unknown, although it had 
been noted that systemic hypertension might be a clinical 
feature of obstructive sleep apnea.

Medical records from I. Memorial Hospital for the period of 
December 1995 to April 1996 were also included in the SSA 
records, and reflect treatment for a variety of problems.  In 
early December 1995, the veteran was admitted with altered 
consciousness, acute delirium, and fever, and at the end of 
the month, the veteran was treated for generalized myalgias, 
achiness, malaise, sweats and chills, with an impression that 
included history of sleep apnea.  In February 1996, the 
veteran was treated for chest pain and the impression again 
included sleep apnea.  In April 1996, the veteran complained 
of abdominal pain and underwent an operation which reduced 
his umbilical hernia. 

A March 1996 VA medical examination for residuals of the 
veteran's jaw revealed that the veteran reported a history of 
fracturing the left angle of his left jaw during service, at 
which time it was wired.  Unidentified X-rays apparently did 
not reveal wires in the jaw itself.  Since this time, the 
veteran related that he had had problems with loud snoring 
which prevented sleep in the barracks or with his spouse.  
The veteran also indicated that he had experience progressive 
weight gain and developed shortness of breath, sleep apnea, 
hypertension, and a seizure-like disorder.  He further 
indicated that one person had told him that the sleep apnea 
could be related to his broken jaw.  Although he noted that 
sleep apnea was first diagnosed in 1993, he had had symptoms 
of sleep apnea for years.  The veteran had been unable to get 
any work requiring alertness.

Examination at this time revealed that the veteran had a 
significant amount of adenoids which might be causing some 
nasal obstruction.  X-rays of the mandible that were 
apparently provided by the veteran were not of the best 
quality, but did not reflect any instability with the 
mandibular outline indicated to be good and occlusion found 
to be in relatively good shape.  No appliances were noted in 
the mandible.  The impression included significant 
obstructive sleep apnea with apparent severe desaturation at 
night requiring a CPAP machine and oxygen supplementation.  
The examiner further indicated that the veteran's complaints 
of sleep apnea and loud snoring began at the time he 
fractured his mandible.  While the examiner noted that the 
veteran might have had some obstructive symptoms at the time 
his teeth were wired together, this should have cleared when 
the veteran was taken out of fixation, and the examiner 
further noted that the veteran's continued weight gain, 
continued smoking, and the lack of exercise were contributory 
factors to the worsening of his obstructive sleep apnea.  In 
summary, Dr. G. commented that there was a good chance the 
obstructive sleep apnea did begin when the veteran was in the 
service but that he did not know any way that it could be 
related to the fracture mandible without significant 
deformity.  Dr. G. also noted that the hypertension and 
seizure-like disorder could certainly be related to the 
obstructive sleep apnea.  The veteran underwent a VA 
examination for hypertension several days later.

A subsequent March 1996 VA medical examination for 
seizures/spells and memory loss included consideration of the 
relationship, if any, between these conditions and the 
veteran's fractured jaw.  The veteran again noted his history 
of snoring following the sustaining of his jaw fracture in 
service.  The examiner found this to be believable.  In 
summary, Dr. J. offered the opinion that the fractured jaw 
might be partly responsible for the veteran's snoring, and 
hence, his sleep apnea.  

A May 1996 private medical report from Dr. K. indicates that 
the veteran reported a history of a fracture jaw during the 
service, and that he began snoring shortly after the jaw 
healed.  The veteran further reported that the snoring 
worsened over the yeas and a sleep study done at the Salt 
Lake City, Utah VA Hospital showed sleep apnea in 1993.

A June 1996 private medical record from I. Memorial Hospital 
indicates that the veteran again complained of chest pain, 
and the diagnosis included sleep apnea.

SSA records reflect that the veteran was determined to be 
eligible for SSA disability benefits in August 1996, and that 
in March 1997, it was determined that the veteran was 
entitled to past-due benefits for the period of November 1993 
to July 1996.

At the veteran personal hearing in July 1997, the veteran 
testified that he first noticed that he had a sleep disorder 
in about 1985, at which time the veteran and his spouse 
apparently began to sleep in separate bedrooms (T. at p. 2).  
He did not snore before he went into the service, but did 
snore when he came out (T. at p. 2).  He first began to snore 
following the fracture of his jaw (T. at p. 3).  The first 
time he saw a doctor for sleep apnea was in 1991 or 1992 at 
the Salt Lake City Regional Medical Center, at which time a 
Dr. W. informed him that he had obstructive sleep apnea and 
recommended the use of a C-PAP and oxygen supplementation (T. 
at p. 3).  He was currently drawing SSA benefits for his 
sleep apnea, obesity, hypertension and seizure disorder (T. 
at p. 4).  The veteran indicated that after his jaw fracture 
in Korea, he recalled that his belongings had been put out of 
the barracks because of his snoring (T. at p. 7).  When he 
subsequently served with the National Guard, he recalled 
another incident when he was not permitted to sleep in the 
barracks because of his snoring (T. at p. 7).  


II.  Analysis

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the Court in Colvin v. Derwinski,  1 Vet. App. 171 
(1991), had "overstepped its judicial authority" by 
adopting a social security case law definition of "new and 
material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation."  Id. at 1357, 1364.  The 
Court of Appeals for the Federal Circuit further held that 
the Court's "legal analysis may impose a higher burden on 
the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" (Id. at 1357, 1360), 
and remanded the case for review under the Secretary's 
regulatory definition of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted with have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

In this case, while the RO in the rating decision in April 
1996 and the January 1997 Statement of the Case did not 
provide the appellant with the provisions of 38 C.F.R. 
§ 3.156(a), it did place the veteran on notice that new and 
material evidence did not include evidence that was merely 
cumulative.  Moreover, the Board has reviewed the evidence 
received since the December 1994 rating decision and, as 
indicated below, has found that the most recent VA medical 
examination reports of Dr. G. and Dr. J. are sufficient to 
reopen the veteran's claim for service connection for sleep 
apnea.  Accordingly, the Board finds that for the purposes of 
this decision, the claimant has been provided sufficient 
notice of what constitutes new and material evidence, that 
the RO's subsequent adjudication of the claim was consistent 
with that definition, and that it is not prejudicial for the 
Board to proceed with the adjudication of this claim.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has considered the evidence and contentions 
received since the December 1994 rating decision and finds 
that it most importantly consists of the March 1996 medical 
opinion from Dr. G. that there was a good chance that the 
veteran's sleep apnea was related to service, and the March 
1996 medical opinion from Dr. J. that the fractured jaw might 
be partly responsible for the veteran's snoring, and hence, 
his sleep apnea.  Although the Board notes that the opinion 
of Dr. G. seems to be based largely on the veteran's reported 
history of snoring since service and less on actual clinical 
findings, the Board notes that the opinion of Dr. J. is less 
reliant on the veteran's evidentiary assertions and is 
premised on a relationship between the veteran's service-
connected jaw fracture and current disability.  Consequently, 
the Board finds that the additional evidence and material of 
record in this case bears directly and substantially on the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in combination with other 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 


ORDER

New and material evidence having been submitted to reopen a 
claim for service connection for sleep apnea, the claim is 
reopened.


REMAND

While the Board has determined that March 1996 VA medical 
opinions constituted new and material evidence in their 
linkage of the veteran's sleep apnea and service, and 
particularly the opinion of Dr. J. that "the fractured jaw 
might be partly responsible for the veteran's snoring, and 
hence, his sleep apnea," the Board notes that these opinions 
and other medical evidence of record indicate other possible 
etiology for the veteran's sleep apnea.  Consequently, the 
Board finds that additional medical development is warranted 
as to the veteran's claim for service connection for this 
disability, and that consideration of the issues of 
entitlement to service connection for hypertension and a 
seizure disorder should be held in abeyance pending the 
outcome of this development.

Based on the available service medical and dental records, 
the veteran underwent reduction of the mandible at the Oral 
Surgery Clinic at the 121 Evacuation Hospital in February 
1970, after which there were post-reduction X-rays.  
Thereafter, there is an indication that further X-rays were 
taken on March 23, 1970.  However, there are no X-ray reports 
regarding these X-rays in the record and there is no 
operation record specifically referencing the surgery the 
veteran underwent in February of 1970.  Consequently, to 
assist the VA examiner in his or her evaluation of the 
etiology of the veteran's sleep apnea, the Board finds that 
an effort should be made to obtain any operation report from 
February 1970 and all of the actual X-ray films taken of the 
veteran's left jaw during the period of February to May 1970.  
The Board also observes that while reference is made in the 
service medical records to the fact that following his 
discharge from the hospital in April 1970, the veteran was to 
be followed at the Oral Surgery Clinic on an outpatient 
basis, there are no records from the clinic in the claims 
file indicating additional treatment prior to the veteran's 
separation from service in May 1970 other than a note 
confirming a dental appointment in May 1970.  

Finally, the RO should locate the excerpt from the medical 
textbook it considered in its April 1996 rating decision and 
associate the text with the claims folder.

Beyond these matters with respect to the development of the 
record there is another important question raised by this 
record.  It is obvious that the statements of medical history 
provided by the claimant have figured crucially in the 
formulation of the medical opinions of record as to the 
likelihood of a causal link between service and current 
disability.  It is therefore critical that the credibility of 
such assertions be considered.  In this regard, the current 
record contains no contemporaneous clinical documentation to 
support the appellant's assertions concerning alleged snoring 
in service and thereafter.  On the other hand, the record 
contains evidence that the claimant is not a reliable or 
credible historian when it comes to assertions made in 
support of a claim for benefits.  

Service administrative and medical records confirm that the 
claimant served in Korea.  The claimant, however, asserted 
that he served in the Republic of Vietnam in his application 
for benefit in 1990.  At a VA examination in October 1991, he 
alleged he served in Vietnam with the 101st Airborne.  On 
examination in January 1992 he again alleged service in 
Vietnam.  In June 1993, he informed a private examiner that 
he fractured his jaw in Vietnam.  The appellant repeated this 
same account to other private examiners in March 1996 and May 
1996.  It is clear that this history was false.  The service 
administrative and medical records demonstrate that the 
claimant had no service in Vietnam.  Thus, the record shows 
that the claimant has repeatedly misrepresented material 
facts in the context of a claim for benefits.  It follows 
that where his accounts are subject to verification and are 
shown to be false, he can have no reasonable expectation that 
his other statements advanced in the context of a claim for 
benefits can be accepted at face value.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his sleep apnea, 
hypertension and seizure disorder.  Any 
medical records other than those now on 
file pertaining to these disabilities 
should be obtained and associated with 
the claims folder.

2.  The RO should contact the National 
Personnel Records Center (NPRC) and/or 
any other appropriate service entity for 
the purpose of obtaining any additional 
service hospital records that may exist 
concerning the veteran's treatment for a 
fracture jaw between February and May 
1970 at the Oral Surgery Clinic of the 
121 Evacuation Hospital, including, but 
not necessarily limited to, any operative 
records and jaw X-ray films from February 
and March 1970.  

3.  The RO should also locate the excerpt 
from the medical textbook it considered 
in its April 1996 rating decision and 
associate the text with the claims folder

4.  Preferably after any of the 
aforementioned records have been 
received, but not dependent upon their 
receipt, the RO should arrange for the 
veteran's claims file (including any 
additional treatment records obtained 
from the period of February to May 1970 
and this remand) to be reviewed, 
preferably by Dr. J., one of the same VA 
physicians who examined the veteran in 
March 1996, in order to formulate 
responses to the following questions:

(a) Does the veteran now have sleep apnea 
and, if so, what is the correct 
diagnosis(es) of the disorder or 
disorders;

(b) If there is a current diagnosis of 
sleep apnea, what is the degree of 
medical probability, in percentage terms, 
if feasible, that any such disorder is 
causally related to the veteran's period 
of active service and/or the service-
connected jaw fracture he sustained 
during active service in February 1970?  
In addressing this question, the examiner 
should first assume that the history of 
snoring commencing immediately following 
the veteran's jaw fracture in service and 
continuing thereafter is not correct.  In 
the alternative, the physician may offer 
an opinion based upon his or her 
interpretation of what the record shows 
as to the history of the disability.  Any 
conclusion of the examiner as to the 
history of the disability as it concerns 
the extent of trauma in service and the 
manifestations of symptoms during and 
post service should be clearly stated.  

(c) If it is the opinion of the examiner 
that there is a relationship between the 
veteran's sleep apnea and service or 
service-connected disability, the 
examiner should further indicate the 
degree of medical probability, in 
percentage terms, if feasible, that sleep 
apnea is causally related to hypertension 
and/or a seizure disorder.  

If the physician can not answer any of 
the above questions without resort to 
speculation, the physician should so 
indicate.  The examiner should also 
provide the rationale for the conclusions 
reached and cite the evidence relied upon 
or rejected in forming any opinion.

In the alternative, if the RO is unable 
to refer the record back to the March 
1996 VA physician, Dr. J., appropriate 
arrangements should be made for another 
VA examination by a suitably qualified 
physician to determine the nature, status 
and etiology of the veteran's sleep 
apnea.  All indicated studies must be 
conducted.  The claims file, or copies of 
pertinent documents located therein, and 
a copy of this remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  Following the examination and 
a review of the record, including this 
remand, the physician should then address 
the same questions listed above.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1998); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested opinions are in compliance with 
this remand and if they are not, the RO 
should implement corrective procedures.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
sleep apnea, hypertension, and a seizure 
disorder.

7.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

